Mabry, J.:
Counsel for appellant makes no contention here that the city of Jacksonville had. no power under its constituent act of 1887, chapter 377ñ laws of Florida, to pass the ordinance of 1889, the one under which the lien is asserted in this case, nor is it insisted here that the ordinance is invalid for any reason. It is admitted in the proof that the city passed the ordinance and duly published it, and the bill was filed in 1891 after the time for the publication of the ordinance had expired. We assume, as counsel has done here, that the ordinance is valid, and after an examination of the-case have come to the conclusion that the decree appealed from is correct. No attention should be paid to the allegation in the answer of appellant, that he occupied the premises on the lot with his family as a homestead under the Constitution and laws of this State. The Constitution does not secure the homestead exemptions from sale for taxes or assessments, and if it did, there is no proof in the record that appellant was the head of a family residing on the lot in question.
The allegations of the bill place the sidewalk constructed by the city, and for the cost of which a lien is claimed, in front of lot 4, block 23, on Main street, between the St. Johns river and Orange street, and this is admitted by the answer. Under the requirements and specifications of section 2 of the ordinance the sidewalks on Main street, from the river to Orange street, must be of stone, hard brick, or artificial stone, laid smooth, not less than eight feet in width. The testimony clearly shows that appellant did not comply with this provision of the ordinance within the *81>ime thereby required — within sixty days after its approval and publication — as he never pretended to have •or maintain on the street mentioned a sidewalk of stone, hard brick, or artificial stone. His testimony shows that he had a plank sidewalk, which, of course, •did not meet the requirement of the ordinance. Under the structure of the bill and proofs we need not 'Consider the question of the sufficiency of the notice given by the board of public works, as the appellant •did not construct, have or maintain, within the time required by the ordinance, such a sidewalk, on the street mentioned, as he was required to have, and under the provisions of the ordinance the city had the •right, without any notice at all, to construct the sidewalk, upon the failure of appellant to do so within the -sixty days after the approval and publication of the •ordinance. The ordinance gives the city a lien for the ■cost of the construction of the sidewalk, and the proof •shows that it was constructed, after the time mentioned, in compliance with the ordinance under a con-firact by the board of public works, and was paid for ibjr the city.
An order will be entered affirming the decree.